717 S.E.2d 374 (2011)
VARIETY WHOLESALERS, INC.
v.
SALEM LOGISTICS TRAFFIC SERVICES, et al.
No. 269PA11-1.
Supreme Court of North Carolina.
August 25, 2011.
Alexander Elkan, Greensboro, for Ark Royal Capital, LLC.
K. Edward Greene, Raleigh, for Variety Wholesalers, Inc.
Ellis B. Drew, III, Winston-Salem, for Salem Logistics Traffic Services, LLC, et al.
The following order has been entered on the motion filed on the 1st of August 2011 by Defendant (Ark Royal Capital, LLC) to Reconsider Motion for Temporary Stay and Petition for Writ of Supersedeas:
"Motion Denied by order of the Court in conference, this the 25th of August 2011."